DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giudilli (US 2014/0299657 A1) in view of Suzuki et al. (US 2013/0118946 A1; hereinafter Suzuki) and Mehta (US 8662378 B2).
Regarding claims 1, 6, and 11, Giudilli teaches a cardboard box for bakery comprising a first sheet (34) composed of a layer of nonstick parchment paper (see Par. 0012), wherein the first sheet is configured for being removably coupled to an interior surface of a top portion of the box (see Par. 0016-0017); a second sheet (31) composed of a layer of nonstick parchment paper (see Fig. 5), wherein the second layer of the second sheet is configured for being removably coupled to an interior surface of a bottom portion of the box.
Giudilli lacks teaching that the sheets comprise a layer of aluminum and that the top (i.e. lid) of the box comprises a plurality of orifices for allowing moisture to escape therethrough.
Suzuki teaches a recyclability enhancement for food containers comprising removable liners composed of a layer of non-stick aluminum (see Par. 0069-0073).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Giudilli’s sheet composites to include a layer of nonstick aluminum in order to provide a protective layer from contaminants in order to increase the shelf life of the contents of the box (Suzuki; see Par. 0008).
Mehta teaches a ventilation board, ventilation box, ventilation system, insulating board and method for manufacturing wherein said board includes a plurality of orifices (5, 7) configured for allowing moisture to escape therethrough (Col 11 lines 47-59).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Giudilli’s pizza box lid to include the ventilation board taught by Mehta in order to effectively ventilate the pizza while maintaining insulation (Mehta; Col 2 lines 30-55).
Claim(s) 2-5, 7-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giudilli in view of Suzuki and Mehta as applied to claims 1, 6, and 11 above, and further in view of Crum et al. (US 2007/0069001 A1; hereinafter Crum).
Regarding claims 2-5, 7-10, and 12-17, Giudilli, as modified above, discloses the claimed invention except for printed material configured for advertising.  Crum teaches a consumable food product container having removable premium for use in customer retention wherein a first and second sheet (11, 31) includes printed material configured for advertising (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Giudilli’s pizza box removable sheets to include printed matter on the removable sheets in order to provide a convenient advertising means on the food deliver system (Crum; see Par. 0019-0021).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734